DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘An endoscope leak test connector comprising: 

         a cover face including a connection portion-side engagement portion configured to be non-liquid-tightly engaged with a pipe-sleeve-side engagement portion of a leak test pipe sleeve for an endoscope, the leak test pipe sleeve comprising a rotating ring, the pipe-sleeve-side engagement portion being provided on the rotating ring, and a ventilation member configured to project and be buried in conjunction with a rotation operation of the rotating ring, the cover face non-liquid- tightly covering an outer circumferential portion of the leak test pipe sleeve; 

          a rotating body comprising the cover face on an inner side and configured to cause the ventilation member to project from the leak test pipe sleeve by rotating in a positive direction and cause the ventilation member to be buried into the leak test pipe sleeve by rotating in a negative direction; 

         •••••••••••••••••••••••••••••••••••••••••••••••••••    
             
          a seal portion arranged on the facing member and configured to seal the gas outlet and the ventilation member so that the gas outlet and the ventilation member liquid-tightly communicate with each other.’


           The recitation above was not taught, shown, or suggested with the prior-art of record.
the rotating body comprising the cover face on an inner side and configured to cause the ventilation member to project from the leak test pipe sleeve by rotating in a positive direction and cause the ventilation member to be buried into the leak test pipe sleeve by rotating in a negative direction.’ was not found in the prior art as recited by claim 1, and ‘the operating member comprising the cover face….’ indicated by claim 8. (see figure 9 items 5 endoscope connection portion, 42 connection body, 11 leak test sleeve and 14 ventilation member.)
          PCT/JP2018/017500 states Moreover, such a configuration demonstrates the effect of providing an endoscope leak test connector that allows connection with a leak test cap so that the entire external surface of the leak test cap, which could be contaminated, can come into contact with liquid outside. Even a person skilled in the art could not easily conceive of such a feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852